MANDERINO, Justice,
dissenting.
I dissent. The majority continues to find no error in the admission into evidence of photographs of a victim’s corpse as long as the photographs have the slightest relevance and are not deemed by the trial judge to be inflammatory.
The majority finds that the photographs shown to the jury in this case were not inflammatory because they were in black and white and did not show the area of the wound. They did, however, show the victim lying near a pool of blood. Such photographs cannot help but inflame the passions of the jury. I believe, as I stated in my dissenting opinion in Commonwealth v. Smith, 477 Pa. 424, 383 A.2d 1280 (1978) that photographs of a corpse are per se inflammatory.
In Commonwealth v. Scaramuzzino, 455 Pa. 378, 381, 317 A.2d 225, (1974), we condemned the admission of photographs of the victim’s corpse unless they have essential evidentiary value. It is clear from an examination of this case that these photographs had no such “essential evidentiary value.”
The prosecution presented witnesses who depicted the scene of the crime and testified as to the position of the body. Several persons witnessed the crime, apd were able to present sufficient testimony to establish all factors relevant to reconstructing the scene at the time of the crime. The photographs thus could have no evidentiary value and were unnecessary to the jury’s resolution of the factual issues.
The only possible relevance of the photographs might be the fact that appellant testified that she feared the deceased was about to assault her with a knife. Although the photographs show the distance between the deceased and appellant and conceivably are probative on the reasonableness of appellant’s apprehension, there were several eyewitnesses to the crime, hence the photographs were merely cumulative. Moreover, this tenuous relevancy can hardly be called “essential evidentiary value” so as to clearly outweigh the likelihood that the photographs would inflame the jury.
*243I would therefore find that the trial court abused its discretion in admitting the photographs, and would reverse the judgment and grant a new trial.